725 N.W.2d 663 (2007)
Dennis D. HORTON, Personal Representative of the Estate of Dorothy E. Horton, Deceased, Plaintiff-Appellee,
v.
Wallace A. ARNESON, Jr., M.D., and Michigan Multispecialty Physicians, P.C., d/b/a Associates in General & Vascular Surgery, Defendants-Appellants.
Docket No. 132833. COA No. 274053.
Supreme Court of Michigan.
January 19, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the December 11, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.